DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
                                                                                                                                                                                                   The present application is being examined under the pre-AIA  first to invent provisions. 

Claims status
In the amendment filed on May 18, 2020, claims 1 and 3-5 have been amended.  Therefore, claims 1 and 3-9 are currently pending for examination.

Double Patenting
Regarding Double patent rejection to claim 4 on previous office action is withdrawn in view of appeal board decision dated June 14, 2022 (see Page 7, last paragraph).

Allowable Subject Matter
Claims 1 and 3-9 (renumbered as claims 1-8) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of appeal board decision dated June 14, 2022 (see Page 6, second paragraph).
Regarding claims 3-9, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687